Opinion issued May 16, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00220-CR
                            ———————————
                    STEVEN ANDRUE ACUNA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1536202


                          MEMORANDUM OPINION
      Appellant, Steven Andrue Acuna, pleaded guilty to the reduced class A

misdemeanor assault charge, with an agreed punishment recommendation of sixty

days in county jail.1 In exchange for appellant’s plea, the State had agreed to reduce


1
      See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(1) (West 2013).
the charge from the third-degree felony offense of assault—bodily injury of a public

servant to class A misdemeanor assault.2 In accordance with his plea bargain with

the State, the trial court found appellant guilty and assessed his punishment at sixty

days’ confinement in county jail. The trial court certified that this was a plea-bargain

case and that appellant had no right of appeal, but appellant timely appealed.3 See

TEX. R. APP. P. 25.2(a)(2), 26.2(a). The trial court appointed counsel for appellant,

who filed a notice in this Court stating that we lack jurisdiction. We dismiss this

appeal for want of jurisdiction.

       In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 1977); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d).

       Here, the trial court’s certification is included in the clerk’s record and states

that this is a plea-bargain case and that appellant has no right of appeal. See TEX. R.

APP. P. 25.2(a)(2), (d); Dears, 154 S.W.3d at 615. The record confirms that



2
       See TEX. PENAL CODE ANN. § 12.21(2) (West 1994).
3
       Appellant’s notice of appeal from trial court cause number 1525069 has been
       assigned to appellate cause number 01-17-00219-CR.
                                            2
appellant pleaded guilty to the reduced class A misdemeanor assault charge and,

thus, supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005); Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App.

2003) (noting that agreement to plead guilty in exchange for State’s reduction of

charge is plea bargain under Rule 25.2(a)(2)). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex.

Crim. App. 2006).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f).


                                   PER CURIAM
Panel consists of Justices Higley, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3